DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The previous 101 rejection to claim 15 has been removed in view of the applicant canceling that claim.

Response to Arguments
Applicant’s arguments, filed 4/16/2021, with respect to the rejection(s) of independent claim(s) under 35 USC 102, to Smith, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Smith and Hildreth, wherein Hildreth has been added to cure the deficiencies of Smith.
The cited portion of Hildreth specifically says that a camera (an optical based sensor) is used to detect a position and/or orientation of an object such as a user's finger (data indicative of the pose corresponds to an orientation and position of the control element relative to the optical-based sensor and a reference surface) as an approach for providing user input, for example to scroll through data, control a cursor position, and provide input to control a video game based on a position of a user's finger [Hildreth, 0005].  Wherein the reference surface is anything in the background to the control element (finger), such as depicted in Hildreth figures 7, 9A, and 10.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 is grammatically objected to for, "a optical-based sensor", in the phrase, "the data having been captured by a optical-based sensor remote from the apparatus", which should be "an optical-based sensor".  Appropriate correction is required.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20150355715 A1, published: 12/10/2015), in view of Hildreth (US 20080273755 A1, published: 11/6/2008).
Claim 1. (Currently Amended):  Smith teaches a method comprising:
obtaining, using [a] sensor associated with a first processing apparatus, data indicative of a pose of a control element and a gesture performed by the control element (FIG. 3C illustrates the user 202 performing a touch gesture on the touch screen 304 using a finger 310 [Smith, 0064, FIG. 3C].  In respect to FIG. 3C, the display mirroring system 100 detect that the user 202 tapped the display element 308 [Smith, 0065, FIG. 3C]);
delivering the data indicative of the pose and the gesture from the first processing apparatus to a second processing apparatus, the second processing apparatus associated with a computing device for displaying a user interface, wherein the second processing apparatus is remote from the first processing apparatus (the display mirroring system 100 can also provide a demonstration of a detected touch gesture. For example, as illustrated in FIG. 3D, the display mirroring system 100 can provide a demonstration of an object (i.e., a representation of a finger 314) performing a tap. In a particular, the display manager 102 the display mirroring system 100 can superimpose the generated demonstration including a representation of a finger 314 over the mirrored graphical user interface 306' displayed on the display device 302 [Smith, 0066, FIG. 3D].  The display mirroring system 100 can superimpose the animated touch gesture such that the animated touch gesture interacts with mirrored display elements (308') corresponding to actual display elements (308) with which the actual touch gesture interacted [Smith, 0069, FIG. 3D]; Examiner's Note: as illustrated, the touch interaction 308 of the mobile device of FIG. 3C is mirrored/delivered for display on the connected remote display of FIG. 3D);
generating, based on the data indicative of the pose, a representation of the control element to be presented on the user interface; presenting the representation of the control element on the user interface (the display mirroring system 100 can superimpose the animated touch gesture such that the animated touch gesture interacts with mirrored display elements (308') corresponding to actual display elements (308) with which the actual touch gesture interacted. Alternatively, the display mirroring system 100 can superimpose the animated touch gesture over a portion of the screen of the display device 302 based on detected data or characteristics of the detected touch gesture [Smith, 0069, FIGS. 3C-3D]);
determining, using the second processing apparatus, an operation corresponding to the performed gesture; and performing the operation in respect of the user interface (any update to the graphical user interface 306 of FIG. 3C causes an update to the mirrored graphical user interface 306' of FIG. 3D. For example, if the touch gesture performed by the finger 310 causes the graphical user interface 306 to display a new set of display elements in a new configuration, the display manager 102 can identify the change to the graphical user interface 306. The display manager 102 may also provide a mirrored version of the change to the graphical user interface 306 to the display device 302 of FIG. 3D. In this way, the mirrored graphical user interface 306' of FIG. 3D can always display an updated mirrored version of the graphical user interface 306 of the touch screen 304 of the client device 300 [Smith, 0077].  FIGS. 3C and 3D illustrate a demonstration of a one-finger single-point touch gesture (i.e., a single tap touch gesture) performed on the client device 300 and displayed on the display device 302 [Smith, 0080]; Examiner's Note: wherein if a gesture is made that causes change to the GUI of the mobile device, that is mirrored on the display device).

Smith does not teach using an optical-based sensor, data indicative of a pose of a control element and a gesture performed by the control element, wherein the data indicative of the pose corresponds to an orientation and position of the control element relative to the optical-based sensor and a reference surface.
However, Hildreth teaches using an optical-based sensor associated with a first processing apparatus, data indicative of a pose of a control element and a gesture performed by the control element, wherein the data indicative of the pose corresponds to an orientation and position of the control element relative to the optical-based sensor and a reference surface (a camera is used to detect a position and/or orientation of an object such as a user's finger as an approach for providing user input, for example to scroll through data, control a cursor position, and provide input to control a video game based on a position of a user's finger [Hildreth, 0005]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mirrored gesture control from a first device to a second device invention of Smith to include the display of the detected tilt of the control element feature of Hildreth.
One would have been motivated to make this modification in view of gesture controlled systems where the sensing of the orientation of the touch element (stylus or finger) can allow for more advanced gestures that would add to the functionality of the touch sensing device by making more control schemes available to the user.

Claim 2:  The combination of Smith and Hildreth, teaches a method according to claim 1.  Smith further teaches further comprising: presenting a representation of the user interface for display to the operator (the display mirroring system 100 can provide a mirrored display 305' of the display 305 of the client device 300 to the display device 302 [Smith, 0063, FIG. 3C-D]); and presenting the representation of the control element on the representation of the user interface (the display mirroring system 100 can generate the demonstration based on the detected touch gesture. For example, the display mirroring system 100 can select the object to perform the demonstration of the touch gesture based on the client device 300. In particular, if the client device 300 includes a stylus, the display mirroring system 100 can use a representation of semi-transparent stylus to perform the demonstration of the touch gesture [Smith, 0076]; Examiner's Note: as illustrated, FIG. 3D shows a representation of the hand and finger of FIG. 3C).
 
Claim 3:  The combination of Smith and Hildreth, teaches a method according to claim 2.  Smith further teaches further comprising: delivering the data indicative of the pose and the gesture from the first processing apparatus to a display associated with the first processing apparatus; wherein presenting the representation of the user interface comprises presenting the representation of the user interface on the display (the display mirroring system 100 can provide a mirrored display 305' of the display 305 of the client device 300 to the display device 302 [Smith, 0063, FIG. 3C-D].  The display mirroring system 100 can superimpose the animated touch gesture such that the animated touch gesture interacts with mirrored display elements (308') corresponding to actual display elements (308) with which the actual touch gesture interacted. Alternatively, the display mirroring system 100 can superimpose the animated touch gesture over a portion of the screen of the display device 302 based on detected data or characteristics of the detected touch gesture [Smith, 0069, FIGS. 3C-3D]).
 
Claim 4:  The combination of Smith and Hildreth, teaches a method according to claim 1.  Smith further teaches wherein the data indicative of the pose includes at least an outline of the control element (the display manager 102 the display mirroring system 100 can superimpose the generated demonstration including a representation of a finger 314 over the mirrored graphical user interface 306' displayed on the display device 302 [Smith, 0066, FIG. 3D]; Examiner's Note: as illustrated in FIG. 3D an outline of the control element in pose is displayed).
 
Claim 5:  The combination of Smith and Hildreth, teaches a method according to claim 1.  Smith further teaches wherein generating the representation of the control element comprises generating a representation through which the user interface remains visible (the display manager 102 the display mirroring system 100 can superimpose the generated demonstration including a representation of a finger 314 over the mirrored graphical user interface 306' displayed on the display device 302 [Smith, 0066, FIG. 3D]; Examiner's Note: as illustrated, the user interface from FIG. 3C remains visible in FIG. 3D).
 
Claim 6:  The combination of Smith and Hildreth, teaches a method according to claim 1.  Smith further teaches further comprising: obtaining data indicative of a touch event performed by the control element on a touch input surface associated with the first processing apparatus (FIG. 3C illustrates the user 202 performing a touch gesture on the touch screen 304 using a finger 310 [Smith, 0064, FIG. 3C].  In respect to FIG. 3C, the display mirroring system 100 detect that the user 202 tapped the display element 308 [Smith, 0065, FIG. 3C].  The display manager 102 the display mirroring system 100 can superimpose the generated demonstration including a representation of a finger 314 over the mirrored graphical user interface 306' displayed on the display device 302 [Smith, 0066, FIG. 3D]); determining, using the second processing apparatus, a touch operation corresponding to the touch event; and performing a touch (any update to the graphical user interface 306 of FIG. 3C causes an update to the mirrored graphical user interface 306' of FIG. 3D. For example, if the touch gesture performed by the finger 310 causes the graphical user interface 306 to display a new set of display elements in a new configuration, the display manager 102 can identify the change to the graphical user interface 306. The display manager 102 may also provide a mirrored version of the change to the graphical user interface 306 to the display device 302 of FIG. 3D. In this way, the mirrored graphical user interface 306' of FIG. 3D can always display an updated mirrored version of the graphical user interface 306 of the touch screen 304 of the client device 300 [Smith, 0077].  FIGS. 3C and 3D illustrate a demonstration of a one-finger single-point touch gesture (i.e., a single tap touch gesture) performed on the client device 300 and displayed on the display device 302 [Smith, 0080]; Examiner's Note: wherein if a gesture is made that causes change to the GUI of the mobile device, that is mirrored on the display device).
 
Claim 7:  The combination of Smith and Hildreth, teaches a method according to claim 1.  Smith further teaches further comprising: encoding, using the first processing apparatus, the data indicative of the pose and the gesture prior to delivering the data to the second processing apparatus (the user interface system 100 may further include a touch gesture demonstration generator 106. The touch gesture demonstration generator 106 can utilize the user input detected by the user input detector 104 in order to generate a demonstration of the detected input [Smith, 0040].  The display mirroring system 100 can capture can capture data associated with the touch gesture. The display mirroring system 100 can interpret the data associated with the touch gesture as a particular type of touch gesture with certain characteristics (i.e., swipe gesture starting at position x1, y1, with a speed v, sending at position x2, y2) [Smith, 0058]); and decoding, using the second processing apparatus, the data upon receipt of the data at the second processing apparatus (the touch gesture demonstration generator 106 may also deliver a generated demonstration to the display manager 102. The display manager 102 can facilitate superimposing of the generated demonstration onto a mirrored display. For example, the touch gesture demonstration generator 106 may deliver a generated demonstration of a touch gesture, which the interface manager 102 may then superimpose onto a mirrored display from a touch screen [Smith, 0042].  The display mirroring system 100 can receive a video stream of the display on the client device 204 [Smith, 0056]).

Claim 9:  The combination of Smith and Hildreth, teaches a method according to claim 1.  Smith further teaches wherein generating the representation of the control element comprises: determining, based on the data indicative of the pose, a boundary of the control element; and modifying an appearance of the user interface outside the boundary of the control element (a touch gesture indicator (i.e., circle) 312' can appear as part of the demonstration or animation of the touch gesture [Smith, 0067].  It will be understood that while the mirrored touch gesture indicator 312' is illustrated as a circle displayed in connection with the representation of a finger 314 and the mirrored display element 308', a touch gesture demonstration may take alternate forms in alternate embodiments. Namely, in one or more alternative embodiments, the touch gesture demonstration can comprise an animation. For example, an animation of the motions indicated by the mirrored touch gesture indicator 312' may include the representation of a finger 314 hovering momentarily above the mirrored display element 308', the representation of a finger 314 briefly touching the mirrored graphical user interface 306' at the mirrored display element 308', and the representation of a finger 314 lifting off the graphical user interface 306' at the mirrored display element 308' [Smith, 0068]).

Claim 10:  The combination of Smith and Hildreth, teaches a method according to claim 1.  Smith further teaches further comprising: and causing the representation of the control element to move relative to the user interface in a direction based on the particular direction of tilt (the display mirroring system 100 can capture data associated with the touch gesture (x-y coordinates of the touch gestures, direction of movement, speed of movement, path of movement, end location of the touch gesture, etc.). The display mirroring system 100 can then create an overlay video of the animated touch gesture [Smith, 0057]; Examiner's Note: Figs. 3D, 4B, 5B, 6B, 7B illustrate representation of a user's fingers at the display device matching the tilt and position of the physical fingers touching the mobile device).  Hildreth further teaches determining, based on the obtained data, that the control element is tilted in a particular direction with respect to a reference plane (a camera is used to detect a position and/or orientation of an object such as a user's finger as an approach for providing user input, for example to scroll through data, control a cursor position, and provide input to control a video game based on a position of a user's finger [Hildreth, 0005]).

Claim 12. (Currently Amended):  Smith teaches an apparatus, comprising: a first display unit to display a user interface (the client device 300 includes a touch screen 304 that can display or provide user interfaces [Smith, 0060]); and processing circuitry to:
receive data representing a pose of a control element and a gesture performed by the control element, the data having been captured by a sensor remote from the apparatus (the display device 302 shown in FIG. 3B [Smith, 0062].  FIG. 3C illustrates the user 202 performing a touch gesture on the touch screen 304 using a finger 310 [Smith, 0064, FIG. 3C].  In respect to FIG. 3C, the display mirroring system 100 detect that the user 202 tapped the display element 308 [Smith, 0065, FIG. 3C].  The display mirroring system 100 can also provide a demonstration of a detected touch gesture. For example, as illustrated in FIG. 3D, the display mirroring system 100 can provide a demonstration of an object (i.e., a representation of a finger 314) performing a tap. In a particular, the display manager 102 the display mirroring system 100 can superimpose the generated demonstration including a representation of a finger 314 over the mirrored graphical user interface 306' displayed on the display device 302 [Smith, 0066, FIG. 3D].  The display mirroring system 100 can superimpose the animated touch gesture such that the animated touch gesture interacts with mirrored display elements (308') corresponding to actual display elements (308) with which the actual touch gesture interacted [Smith, 0069, FIG. 3D]; Examiner's Note: the data is captured from device 300, which is remote from apparatus 302);
generate, based on the data representing the pose, a portrayal of the control element to be displayed on the first display unit; display the portrayal of the control element on the first display unit (the display mirroring system 100 can superimpose the animated touch gesture such that the animated touch gesture interacts with mirrored display elements (308') corresponding to actual display elements (308) with which the actual touch gesture interacted. Alternatively, the display mirroring system 100 can superimpose the animated touch gesture over a portion of the screen of the display device 302 based on detected data or characteristics of the detected touch gesture [Smith, 0069, FIGS. 3C-3D]);
establish, from the received data, an operation associated with the gesture performed by the control element; and execute the operation in respect of the user interface on the apparatus (any update to the graphical user interface 306 of FIG. 3C causes an update to the mirrored graphical user interface 306' of FIG. 3D. For example, if the touch gesture performed by the finger 310 causes the graphical user interface 306 to display a new set of display elements in a new configuration, the display manager 102 can identify the change to the graphical user interface 306. The display manager 102 may also provide a mirrored version of the change to the graphical user interface 306 to the display device 302 of FIG. 3D. In this way, the mirrored graphical user interface 306' of FIG. 3D can always display an updated mirrored version of the graphical user interface 306 of the touch screen 304 of the client device 300 [Smith, 0077].  FIGS. 3C and 3D illustrate a demonstration of a one-finger single-point touch gesture (i.e., a single tap touch gesture) performed on the client device 300 and displayed on the display device 302 [Smith, 0080]; Examiner's Note: wherein if a gesture is made that causes change to the GUI of the mobile device, that is mirrored on the display device).

Smith does not teach the data having been captured by a optical-based sensor, wherein the data representing the pose corresponds to an orientation and position of the control element relative to the optical-based sensor and a reference surface.
However, Hildreth teaches the data having been captured by a optical-based sensor, wherein the data representing the pose corresponds to an orientation and position of the control element relative to the optical-based sensor and a reference surface (a camera is used to detect a position and/or orientation of an object such as a user's finger as an approach for providing user input, for example to scroll through data, control a cursor position, and provide input to control a video game based on a position of a user's finger [Hildreth, 0005]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mirrored gesture control from a first device to a second device invention of Smith to include the display of the detected tilt of the control element feature of Hildreth.
One would have been motivated to make this modification in view of gesture controlled systems where the sensing of the orientation of the touch element (stylus or finger) can allow for more advanced gestures that would add to the functionality of the touch sensing device by making more control schemes available to the user.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20150355715 A1, published: 12/10/2015) and Hildreth (US 20080273755 A1, published: 11/6/2008), and in further view of Lyren (US 20150205358 A1, published: 7/23/2015).
Claim 8. (Currently Amended):  The combination of Smith and Hildreth, teaches a method according to claim 1.  The combination of Smith and Hildreth, does not teach further comprising: performing a biometric evaluation of a feature in the data indicative of a pose of the control element; and determining, based on the biometric evaluation, whether or not the operator is authorized to operate the user interface.
However, Lyren teaches further comprising: performing a biometric evaluation of a feature in the data indicative of a pose of the control element; and determining, based on the biometric evaluation, whether or not the operator is authorized to operate the user interface (the handheld portable electronic device of claim 9 further comprising: a biometric sensor that examines a fingerprint on the finger in order to authenticate an identity of the user every time the finger moves with respect to the second side to control the cursor on the display when the finger is proximate to but not touching the second side [Lyren, Claim 14]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mirrored gesture control from a first device to a second device invention of the combination of Smith and Hildreth, to include the biometric authentication of a touch gesture feature of Lyren.
One would have been motivated to make this modification to improve user satisfaction and security by sensing which user is using the system.  By requiring biometric authentication, users feel safer knowing that their electronic devices are secure.  By including biometric sensing as integrated with gesture detection, users have an added level of security without requiring a separate biometric authentication session.

Claims 11, 13, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20150355715 A1, published: 12/10/2015) and Hildreth (US 20080273755 A1, published: 11/6/2008), and in further view of Klingler et al. (US 5682326 A, published: 10/28/1997).
Claim 11:  The combination of Smith and Hildreth, teaches a method according to claim 1.  The combination of Smith and Hildreth, does not teach further comprising: determining when the representation of the control element crosses a boundary defining an edge of the user interface; and presenting a representation of at least part of the control element on an auxiliary display; wherein the part of the representation of the control element presented on the auxiliary display comprises a portion of the representation of the control element which has crossed the boundary.
However, Klingler teaches further comprising: determining when the representation of the control element crosses a boundary defining an edge of the user interface; and presenting a representation of at least part of the control element on an auxiliary display; wherein the part of the representation of the control element presented on the auxiliary display comprises a portion of the representation of the control element which has crossed the boundary (in the embodiment of the invention which employs a second video monitor 38, each of the monitors 32 and 38 in the system are configured for a seamless mouse movement. For example, if the external monitor 38 is sitting to the left of the computer monitor 32 when in use, the system is configured so that, to move the mouse pointer from a point in the display of the computer monitor 32 to a position on the display of the external monitor 38, the operator may drag the mouse off the left side of the computer monitor screen to see it appear on the right edge of the external monitor [Klinger, 6:25-35]).
Smith and Hildreth, to include the display of a control element as it travels over the edge of a first device to appear on the second device feature of Klingler.
One would have been motivated to make this modification in view of using multiple displays as part of one computing environment.  Since the external display is considered part of the computing environment, it would be useful to expand the graphical rendering environment, and with that, an expansion of input visualization.

Claim 13:  The combination of Smith and Hildreth, teaches an apparatus according to claim 12.  The combination of Smith and Hildreth, does not teach wherein the processing circuitry is further to: determine when the portrayal of the control element crosses a boundary defining an edge of the user interface; and display a portrayal of at least part of the control element on a second display unit.
However, Klingler teaches wherein the processing circuitry is further to: determine when the portrayal of the control element crosses a boundary defining an edge of the user interface; and display a portrayal of at least part of the control element on a second display unit (in the embodiment of the invention which employs a second video monitor 38, each of the monitors 32 and 38 in the system are configured for a seamless mouse movement. For example, if the external monitor 38 is sitting to the left of the computer monitor 32 when in use, the system is configured so that, to move the mouse pointer from a point in the display of the computer monitor 32 to a position on the display of the external monitor 38, the operator may drag the mouse off the left side of the computer monitor screen to see it appear on the right edge of the external monitor [Klinger, 6:25-35]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mirrored gesture control from a first device to a second device invention of the combination of Smith and Hildreth, to include the display of a control element as it travels over the edge of a first device to appear on the second device feature of Klingler.
One would have been motivated to make this modification in view of using multiple displays as part of one computing environment.  Since the external display is considered part of the computing environment, it would be useful to expand the graphical rendering environment, and with that, an expansion of input visualization.

Claim 14:  The combination of Smith, Hildreth, and Klingler, teaches an apparatus according to claim 13.  Klingler further teaches wherein the part of the control element displayed on the second display unit comprises a portion of the portrayal of the control element which has crossed the boundary (in the embodiment of the invention which employs a second video monitor 38, each of the monitors 32 and 38 in the system are configured for a seamless mouse movement. For example, if the external monitor 38 is sitting to the left of the computer monitor 32 when in use, the system is configured so that, to move the mouse pointer from a point in the display of the computer monitor 32 to a position on the display of the external monitor 38, the operator may drag the mouse off the left side of the computer monitor screen to see it appear on the right edge of the external monitor [Klinger, 6:25-35]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Seth A Silverman/Primary Examiner, Art Unit 2145